DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-18, 20-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jain et al. 20210182075 herein Jain.
Per claim 1 claim, Jain discloses: a memory array, 3a cache; and 4a control component coupled with the memory array and configured to cause 5the apparatus to: (fig. 3; ¶0041 Storage node 300 is comprised a virtual machine environment 302, cache storage 304, prefetch engine 306, prediction engine 308, filesystem 310, and one or more storages 312) 6identify, for a memory device, a candidate for a next command of a 7boot procedure associated with a host device based at least in part on a boot sequence 8stored in the memory array of the memory device; 9(¶0043Prediction engine 308 may  transfer, to the cache of the memory device, first data stored in the 10memory array indicated by the candidate for the next command; (¶0043; Prediction engine 308 may send a request to prefetch engine 306 to prefetch the one or more predicted data blocks from the one or more storages 312. In response to the prefetch request, prefetch engine 306 may fetch the one or more requested data blocks from the one or more storages 312 and store the one or more requested data blocks in cache storage 304.) 11receive, from the host device, a command that requests second data 12stored in the memory array as part of the boot procedure and based at least in part on 13transferring the first data; 14identify that the first data stored in the cache is the second data 15requested by the command; and 16output, to the host device, the first data stored in the cache based at 17least in part on identifying that the first data stored in the cache is the second data 18requested by the command (¶0046; Each time a data block associated with the boot sequence is requested, filesystem 310 may determine whether the next data block in the virtual machine boot sequence has been prefetched to cache storage 304. In the event the next data block in the virtual machine boot sequence is stored in cache storage 304, filesystem 310 may load the data block from cache storage 304 to virtual machine environment 302 instead of loading the data block from the one or more storages 312 to virtual machine environment 302).
Per claim 2, Jain discloses: wherein the control component is further 2configured to cause the apparatus to: 3identify an idle period during the boot procedure, wherein the first data is 4transferred to the cache during at least a portion of the idle period (¶0014; The trained model may predict data 
Per claim 3, Jain discloses: wherein the control component is further 2configured to cause the apparatus to: 3identify an amount of data transferred to the host device from the memory 4device, wherein identifying the candidate for the next command is based at least in part on 5identifying the amount of data transferred (¶0046; In some embodiments, filesystem 310 loads a data block from the one or more storages 312 to virtual machine environment 302 because prediction engine 308 has not made a prediction (e.g., an initial number of data blocks of the boot sequence below a threshold number are loaded into virtual machine environment 302 before prediction engine 308 is configured to make a prediction).
Per claim 4, Jain discloses: wherein the control component is further 2configured to cause the apparatus to: 3identify that the first data associated with the candidate satisfies a size 4threshold, wherein transferring the first data to the cache is based at least in part on 5identifying that the first data associated with the candidate satisfies the size threshold (¶0046; In some embodiments, filesystem 310 loads a data block from the one or more storages 312 to virtual machine environment 302 because prediction engine 308 has not made a prediction (e.g., an initial number of data blocks of the boot sequence below a threshold number are loaded into virtual machine environment 302 before prediction engine 308 is configured to make a prediction).
Per claim 6, Jain discloses: wherein the control component is further 2configured to cause the apparatus to: 3identify a first address the first data stored in the memory array indicated by 4the candidate for the next command, wherein transferring the first data is based at least in part 5on identifying the first address (¶0017; The prediction engine may request that a prefetch engine prefetch the predicted subsequent data block. In some embodiments, the prediction engine may request that the 
Per claim 7, Jain discloses: wherein the control component is further 2configured to cause the apparatus to: 3identify a second address the second data stored in the memory array indicated 4by the command; and 5identify a match between the first address of the first data and the second 6address of the second data, wherein identifying that the first data stored in the cache is the 7second data requested by the command is based at least in part on identifying the match (¶0046; Each time a data block associated with the boot sequence is requested, filesystem 310 may determine whether the next data block in the virtual machine boot sequence has been prefetched to cache storage 304. In the event the next data block in the virtual machine boot sequence is stored in cache storage 304, filesystem 310 may load the data block from cache storage 304 to virtual machine environment 302 instead of loading the data block from the one or more storages 312 to virtual machine environment 302).
Per claim 8, Jain discloses: determine whether the second address of the second data is sequential to the 4first address of the first data, wherein outputting the first data is based at least in part on 5determining whether the second address is sequential to the first address (¶0017; The prediction engine may request that a prefetch engine prefetch the predicted subsequent data block. In 
Per claim 9, Jain discloses: wherein the control component is further 2configured to cause the apparatus to: 3detect a sequential access portion of the boot procedure based at least in part 4on determining whether the second address is sequential to the first address, wherein 5outputting the first data stored in the cache is based at least in part on detecting the sequential 6access portion of the boot procedure (¶0017; The prediction engine may request that a prefetch engine prefetch the predicted subsequent data block. In some embodiments, the prediction engine may request that the prefetch engine not only prefetch the predicted subsequent data block, but also one or more other predicted subsequent data blocks of the boot sequence. For example, the prediction engine may predict that the seventh block of boot sequence is "Block 9." The prediction engine may also predict with reasonable certainty (e.g., a probability greater than a threshold) that the eighth block of the boot sequence is "Block 25." Instead of only sending to the prefetch engine a request for "Block 9," the prediction engine may send to the prefetch engine a request for "Block 9" and "Block 25." In some embodiments, the data blocks associated with a virtual machine boot sequence are sequential. The 
Per claim 10, Jain discloses: wherein the control component is further 2configured to cause the apparatus to: 3identify that the second data requested by the next command is not stored in 4the cache; and 5output, to the host device, the second data stored in the memory array based at 6least in part on identifying that the second data requested by the next command is not stored 7in the cache (¶0046; In the event the next data block in the virtual machine boot sequence is not stored in cache storage 304, filesystem 310 may load the data block from the one or more storages 312 to virtual machine environment 302).
Per claim 11, Jain discloses: evict, from the cache, the first data associated with the candidate based at least 4in part on outputting the second data stored in the memory array (¶0054; In response to the request, the prefetch engine may be configured to retrieve the requested data block from the storage and store the requested data block in a cache storage. The subsequent data block may overwrite the least recently used data block stored in the cache storage).
Per claim 12, Jain discloses: detect a random access portion of the boot procedure based at least in part on 4identifying that the second data requested by the next command is not stored in the cache, 5wherein outputting the second data stored in the memory array is based at least in part on 6detecting the random access portion of the boot procedure (¶0017; The prediction engine may request that a prefetch engine prefetch the predicted subsequent data block. In some embodiments, the prediction engine may request that the prefetch engine not only prefetch the predicted subsequent data block, but also one or more other predicted subsequent data blocks of the boot sequence. For example, the prediction engine may predict that the seventh block of boot sequence is "Block 9." The prediction engine may also predict with reasonable certainty (e.g., a probability greater than a 
Per claim 13, Jain discloses: wherein the control component is further 2configured to cause the apparatus to: 3receive the next command of the boot procedure associated with the host 4device, wherein transferring the first data is based at least in part on receiving the next 5command (¶0019; Each time a data block associated with the boot sequence is requested, the prediction engine may re-evaluate its prediction. For example, the prediction engine may predict that a data block will be requested in a boot sequence.).
Per claim 14, Jain discloses: store the boot sequence in the memory array, the boot sequence comprising a 4set of sequential commands, wherein identifying the candidate for the next command is based 5at least in part on storing the boot sequence; and 6modify the boot sequence based at least in part on detecting a change in the 7boot sequence (¶0015; A model may be trained to predict one or more data blocks in a boot sequence. A boot sequence of a virtual machine may be learned each time a virtual machine is run on a storage system. The boot sequence of the virtual machine may be monitored as the virtual machine is being started. The monitored boot sequence may be stored and provided as an input to train a model. The model may develop a graph structure for a plurality of virtual machines).
Claims 15-18 and 20-23 are the method claims corresponding to the apparatus claims 1-4 and 6-14 and are rejected under the same reasons set forth in connection with the rejection of claim 1-4 and 6-14.
Claims 24-25 are the CRM claims corresponding to the apparatus claims 1-2 and are rejected under the same reasons set forth in connection with the rejection of claim 1-2.

Allowable Subject Matter
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138